In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 17-024V
                                          (not to be published)

*************************
TERESA VOORS, as next friend of W.V., *                          Special Master Corcoran
a minor,                              *
                                      *
                 Petitioner,          *                          Filed: November 15, 2017
                                      *
          v.                          *                          Decision; Attorney’s Fees and Costs.
                                      *
                                      *
SECRETARY OF HEALTH AND               *
HUMAN SERVICES,                       *
                                      *
                 Respondent.          *
                                      *
*************************

Scott W. Rooney, Nemes, Rooney, P.C., Farmington Hills, MI, for Petitioner.

Lynn E. Ricciardella, U. S. Dep’t of Justice, Washington, DC, for Respondent.

                  DECISION GRANTING ATTORNEY’S FEES AND COSTS 1

        On January 6, 2017, Teresa Voors filed a petition on behalf of her minor child, W.V.,
seeking compensation under the National Vaccine Injury Compensation Program (the “Vaccine
Program”), alleging that W.V. suffered from encephalitis and/or a developmental delay as a result
of his January 8, 2014, measles mumps rubella, Varicella, and Hepatitis A vaccines.2 However, on
September 28, 2017, (and after I had discussed with Petitioner deficiencies in the case) the parties

1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted on the
Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). This
means the ruling will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the decision’s inclusion of certain kinds of confidential information.
Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the Decision in its present form will be available.
Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
filed a joint stipulation of dismissal (ECF No. 23), and I issued an order concluding proceedings
that same day (ECF No. 24).

       Petitioner has now filed a motion requesting final attorney’s fees and costs, dated
November 2, 2017. See Motion for Attorney’s Fees, dated Nov. 2, 2017 (ECF No. 25) (“Fees
App.”). Petitioner requests reimbursement of attorney’s fees and costs in the total amount of
$6,350.13 (representing $5,693.50 in attorney’s fees, plus $656.63 in costs).3 Id. at 1, Ex. 10. In
accordance with General Order No. 9, Petitioner also requests $194.64 for costs she personally
incurred in this matter. Id. at 10. Respondent filed a document reacting to the fees request on
November 3, 2017, indicating that he is satisfied that the statutory requirements for an award of
attorney’s fees and costs are met in this case, but deferring to my discretion the determination of
the amount to be awarded. ECF No. 26 at 2-3.

       Here, Petitioner requests $300 per hour for Mr. Rooney for work performed in 2016-2017.
Fees App. at Exhibit 1. Petitioner also requests rates of $55 per hour for worked performed by
paralegals. Id. These requested rates are within the appropriate hourly rate ranges established for
attorneys with comparable experience and will therefore be awarded. See McCulloch v. Sec’y of
Health & Human Servs., No. 09-293V, 2015 WL 5634323 (Fed. Cl. Spec. Mstr. Sept. 1, 2015).

       The hours expended on this matter appear to be reasonable, and Respondent did not identify
any entries as objectionable.4 The requested litigation costs also appear to be reasonable, and will
be awarded.5

3
  Petitioner’s motion for attorney’s fees and costs originally requested reimbursement in the total amount of $5,939.13
($5,693.50 in attorney’s fees, plus $245.63 in costs). Upon closer review of the fees application, however, it was
apparent that neither Petitioner nor her counsel had requested repayment for the filing fee. My chambers thus contacted
Petitioner’s counsel who filed a supplemental exhibit to her fees application, representing that an additional $411.00
is requested by Petitioner for costs expended by her counsel. See generally Ex. 10. I will incorporate those costs in the
present fee application resulting in a new total of $6,350.13 (representing $5,693.50 in attorney’s fees, plus $656.63
in costs).
4
  I note that this case alleged a developmental regression injury similar to those unsuccessfully litigated claims in the
Omnibus Autism Proceeding (OAP) and numerous other times. Under other circumstances (for example, if counsel
had repeatedly pursued autism claims despite my admonitions, and without consideration of their overall poor track
record in the Vaccine Program), I would likely not award any final fees herein, because the claim would lack
reasonable basis. However, because this is the first instance, in the years following the conclusion of the OAP, in
which present counsel has requested final fees in an autism case assigned to me, and because it appears that counsel
exercised good billing judgment, and also promptly agreed to dismiss the matter after I raised questions about its
viability, I will allow a final fees award. Counsel is admonished that I am unlikely to exercise such leniency with
future autism claims he may bring before me, however.

5 Petitioner's application for fees and costs, although unopposed, relies upon a proposed hourly rate for Petitioner's
counsel, Scott Rooney, Esq., who practices in Farmington Hills, Michigan. Petitioner purports that counsel should be
paid the hourly rate for a comparably-experienced attorney based upon the prevailing rate in counsel’s area consistent
with an Attorney Fee Survey schedule. The proposed rate amounts to near the in-forum rates set forth in McCulloch
                                                           2
        I hereby GRANT Petitioner’s motion for attorney’s fees and costs. Accordingly, an award
of $6,350.13 should be made in the form of a check payable jointly to Petitioner and Petitioner’s
counsel, Scott Rooney, Esq. In addition, an award of $194.64 should be made in the form of a
check payable to Petitioner, Teresa Voors for the costs she personally incurred in the matter.
Payment of this amount represents all attorney’s fees and costs available under 42 U.S.C. § 300aa-
15(e). In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
Court SHALL ENTER JUDGMENT in accordance with the terms of this decision.6

         IT IS SO ORDERED.
                                                                      /s/ Brian H. Corcoran
                                                                         Brian H. Corcoran
                                                                         Special Master




v. Sec’y of Health & Human Servs., No. 09-293V, 2015 WL 5634323 (Fed. Cl. Spec. Mstr. Sept. 1, 2015). Because
Respondent does not maintain an objection to the amount of fees and costs sought by Petitioner, and because I find
that the total sum requested is reasonable under the circumstances, I do not reach the question of whether Mr. Rooney
is entitled to the forum rate under the test established by the Federal Circuit in Avera v. Sec’y of Health & Human
Servs., 515 F.3d 1343, 1349 (Fed. Cir. 2008), and this decision therefore does not constitute such a determination.
6
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment if (jointly or separately) they file notices
renouncing their right to seek review.
                                                         3